UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: March 31 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. BearlyBullish Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 95.4% CONSUMER DISCRETIONARY – 12.9% Amazon.com, Inc.* $ Mohawk Industries, Inc.* Restoration Hardware Holdings, Inc. Starbucks Corp. VF Corp. Whirlpool Corp. CONSUMER STAPLES – 3.2% Altria Group, Inc. Clorox Co. ENERGY – 11.2% Anadarko Petroleum Corp. Cabot Oil & Gas Corp. ConocoPhillips EOG Resources, Inc. National Oilwell Varco, Inc. Pioneer Natural Resources Co. FINANCIALS – 21.0% American Express Co. American International Group, Inc.* Bank of America Corp. Genworth Financial, Inc. - Class A* JPMorgan Chase & Co. MetLife, Inc. Travelers Cos., Inc. Wells Fargo & Co. HEALTH CARE – 7.7% Biogen Idec, Inc.* Humana, Inc. Perrigo Co. Thermo Fisher Scientific, Inc. INDUSTRIALS – 14.5% Eaton Corp. Flowserve Corp. BearlyBullish Fund SCHEDULE OF INVESTMENTS – Continued As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Fortune Brands Home & Security, Inc.* $ Joy Global, Inc. Stanley Black & Decker, Inc. Textron, Inc. USG Corp.* INFORMATION TECHNOLOGY – 15.3% Apple, Inc. eBay, Inc.* Facebook, Inc. - Class A* Google, Inc. - Class A* International Business Machines Corp. Mastercard, Inc. - Class A SanDisk Corp.* Yahoo!, Inc.* MATERIALS – 6.2% CF Industries Holdings, Inc. Eastman Chemical Co. Praxair, Inc. TELECOMMUNICATION SERVICES – 1.6% AT&T, Inc. UTILITIES – 1.8% NextEra Energy, Inc. TOTAL COMMON STOCKS (Cost $11,933,317) SHORT-TERM INVESTMENTS – 5.6% Fidelity Institutional Money Market Fund, 0.14%1 TOTAL SHORT-TERM INVESTMENTS (Cost $805,380) TOTAL INVESTMENTS – 101.0% (Cost $12,738,697) Liabilities in Excess of Other Assets – (1.0)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. BearlyBullish Fund NOTES TO SCHEDULE OF INVESTMENTS December 31, 2012 (Unaudited) Note 1 – Organization BearlyBullish Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund seeks to achieve long-term capital appreciation.The Fund is authorized to issue two classes of shares: Investor Class and Institutional Class. The Fund’s Investor Class shares commenced investment operations on June 15, 2011. As of December 31, 2012, the Fund’s Institutional Class shares are not available for investment. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Note 3 – Federal Income Tax Information At December 31, 2012, gross unrealized appreciation and depreciation on investments, based on cost for federal income tax purposes were as follows: Cost of Investments $ Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation on Investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. BearlyBullish Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued December 31, 2012 (Unaudited) Note 4 –Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards. Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of December 31, 2012, in valuing the Fund’s assets carried at fair value: BearlyBullish Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued December 31, 2012 (Unaudited) Level 1 Level 22 Level 32 Total Investments, at Value: Common Stocks1 $ $
